Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application, Amendments, and/or Claims
2.	The preliminary amendment filed 29 May 2020 has been received and entered in full.  Claims 1-100 have been cancelled, and claims 101-110 have been added.  Therefore, claims 101-110 are pending and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 19 August 2020 and 08 March 2021 have been considered by the examiner.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

5.	The Title has been amended to recite:
	THERAPEUTIC AGENTS COMPRISING A BMP-9 PEPTIDE AND ELEASTIN-LIKE PEPTIDES

 
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: This application is a Continuation of U.S. Application No. 16/000,300, now U.S. Pat. No. 10,596,230.  The instant claims are neither anticipated nor rendered obvious by the prior art. The closest prior art is U.S. Pat. No. 8,969,289. The ‘289 patent discloses and claims a fusion comprising a BMP-9 with an Fn3 domain, which serves to increase the serum half-life of the BMP-9 peptide. The ‘289 patent does not teach or fairly suggest the fusion of BMP-9 with an elastin-like peptide, or an elastin-like peptide of the instantly claimed elastin-like peptide of SEQ ID NO:3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647                                                              /Christine J Saoud/                                                                                                      Primary Examiner, Art Unit 1647                                                                                                                                                                                                                              March 18, 2021